Title: To George Washington from William Heath, 19 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highlands August 19th 1782
                  
                  I was the last evening honored with Yours of yesterday, in obedience to which a company of light infantry march’d to Peeks Kill early this morning with two days provision; as the weather has been bad probably it has prevented Your Excellency’s going to Peeks Kill this day—The company which marched this day will be out of provisions tomorrow evening—I shall order another company tomorrow with two days provisions to relieve the company now detached, and to lie in readiness to take Your orders to Peeks Kill.
                  The enclosed from Major Ashley is just come to hand with the three Prisoners belonging to Delancey’s Corps who will be lodged in the provost at westpoint.
                  The Officers of the massachusetts Line by a Committee from each regiment have proposed a meeting on Wednesday next to confer on the expediency or inexpediency of addressing the Legislature of their State on some matters interesting to the Line—I hope such meeting will not be disapproved by Your Excellency.  I have the honor to be with the highest respect Your Excellencys Most Obedient Servant
                  
                     W. Heath
                  
                  
                     P.S.   The news papers Sent from the Lines are of an old date, for which reason they are not forwarded.
                  
                  
                Enclosure
                                    
                     
                        Sir
                        Croton River Augt 19th 1782
                     
                     On the 17th inst. Capt. Jacob Vermillya, who has an independent company of Militia horse applyed to me for leave to go a Scout below the lines; I gave him orders to go as far as he should judge prudent, make prisoners of any of the enemy that he could find, & collect what intelligence & papers from New York that he should have oppurtunity to get.  He has returned, with three prisoners belonging to Delanceys corps of Refugees, which I have the pleasure to send by the bearer Serjt Haynes—One of them, by the name of Fowler, is as notorious a Villian as the world affords & has been taken, now, for the fifteenth time, & I think has been once under sentence of death.  he will make every attempt to escape as he has done heretofore; the other two have bad characters by those who are acquainted with them.  I have had the misfortune, to have a most noted horse thief of the same corps make his escape from my guard, on the night of the 16th.
                     Capt. Vermillya brings no intelligence worth mentioning, or papers of a later date, than, those I have sent.  I have the honor to be with great esteem your most Obedt Servt
                     
                        Moses Ashley
                     
                  
                  
               